Citation Nr: 1739756	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  16-09 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left knee disability, to include degenerative joint disease (DJD).

3.  Entitlement to service connection for a right knee disability, to include DJD, to include as secondary to a left knee disability.

4.  Entitlement to service connection for a right shoulder disability, to include tendonitis.

5.  Entitlement to service connection for a left shoulder disability, to include as secondary to a right shoulder disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to July 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida, which denied service connection for the claimed disabilities.  

The record reflects that the Veteran has been diagnosed with various psychiatric conditions, including PTSD and mood disorder NOS.  As such, the Board has restyled the Veteran's claim more broadly to reflect all potential current diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The Veteran testified at a videoconference hearing before the undersigned in July 2016, and a transcript of that hearing is of record.  

In August 2016, the Board found that new and material evidence had been received to reopen the claim for service connection for an acquired psychiatric disorder and remanded the case for further development.  With regard to the claims for service connection for an acquired psychiatric disorder and a bilateral knee disability, the AOJ was instructed to make attempts to obtain records from the Social Security Administration (SSA) and obtain an addendum medical opinion on the nature and etiology of any diagnosed psychiatric disorders.  SSA records have since been associated with the claims file and a medical opinion was obtained in March 2017.  The Board is satisfied that there has been substantial compliance with the remand's directives with regard to these claims and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a bilateral shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Any current acquired psychiatric disorder, to include PTSD, is not related to service. 

2.  The Veteran has current left knee diagnoses of degenerative joint disease (DJD) and Osgood-Schlatter's disease, which are not related to service.

3.  The Veteran has a current right knee diagnosis of DJD, which is not related to service, to include as due to a left knee diagnosis.



CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016). 
 
2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).

3.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Law and Regulations

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

Acquired Psychiatric Disorder

The Veteran contends that he has PTSD and depression because of events that occurred while he was stationed in Korea in 1979.  He states that his wife, who also served in the military, had a medical procedure and then went AWOL, leaving the Veteran with their six-month-old baby.  He asked for help at some point after she left and was put in a mental hospital for a few days; subsequently, he decided never to see a doctor again and did not see one for 30 years.  He also did not see his wife again for 14 years after she left.  The Veteran indicates that he has been stressed, depressed, and anxious for many years, and drinks to cope with his problems.  See the October 2010 statement.  The Veteran alternately contends that his PTSD is due to jumping out of airplanes and helicopters in service, which often occurred at night or dawn after training all day and there was always a fear that the parachute would fail.  See the April 2013 notice of disagreement; October 2013 statement.

After careful review, the Board finds the service connection for an acquired psychiatric disorder, to include PTSD, is not warranted. 

STRs are silent for any complaint, diagnosis, or treatment for a psychiatric disorder.  In a May 1975 service enlistment examination, the Veteran was found to be psychiatrically normal.  In a January 1978 examination, the Veteran was again found to be psychiatrically normal, and he denied having depression or excessive worry, frequent trouble sleeping, or nervous trouble of any sort.  In March 1981, the Veteran reported that he had not been hospitalized in the past five years.  The Veteran declined to have a separation examination in July 1981; however, a physician reviewed the Veteran's STRs and determined that a separation examination was not required.  In a September 1982 Army Reserves enlistment examination, the Veteran was again noted to be psychiatrically normal and he denied having depression or excessive worry, frequent trouble sleeping, or nervous trouble of any sort.  

Post-service VA treatment records indicate that the Veteran initiated care at VA in April 2006, having a new patient appointment.  However, his next appointment was in July 2010, in which he reported having alcohol dependence for the past 30 years, cocaine dependence (though he had used only twice that year), and depression/anxiety for years.  The treating physician indicated that the Veteran seemed to be self-medicating with alcohol.  He was started in an alcohol, drug, and psychological treatment program (ADATP), which he completed in September 2010.  

In a February 2011 medication management appointment, the Veteran reported being traumatized by experiences in Korea 31 years ago.  He indicated that his wife gave birth to his daughter and then "went crazy," was hospitalized, and had no contact with the Veteran for more than 12 years.  The Veteran stated that he had recurrent intrusive thoughts about the incident, and his alcohol and drug use escalated after the incident.  He was diagnosed by the treating psychiatrist with alcohol and cocaine dependence, mood disorder NOS, and PTSD.  

In a September 2012 individual therapy appointment for treatment of anxiety, the Veteran reported that he had abstained from substance abuse since completing ADATP.  He was diagnosed with alcohol and cocaine dependence in sustained full remission, mood disorder NOS, and rule-out bipolar disorder.  

The Veteran was afforded a VA PTSD examination in November 2012.  The examiner diagnosed alcohol dependence, cocaine dependence in full sustained remission, and bipolar I.  Bipolar caused depression and manic symptoms, and alcohol increased emotional dyscontrol.  The examiner indicated that the Veteran did not have a valid stressor to meet the criteria for a diagnosis of PTSD.  Raising a child as a single parent and having a wife who could not have more children are not qualified stressors.  The examiner indicated that the Veteran was bitter and resentful about his wife's emergency hysterectomy in 1995 and her subsequent "abandoning them."  The examiner opined that the Veteran's continual externalization of blame and refusal to accept reality was the source of his anger and inability to move forward, not PTSD.  His difficulties over the years were the result of alcohol and cocaine dependence.  In addition, bipolar disorder was not the result of his military service; rather, there was a strong link to family genetics, as his sister had bipolar and schizophrenia.    

In a January 2013 medication management appointment, the Veteran's VA psychiatrist indicated that the Veteran's intrusive thoughts about his time in Korea had improved, but he continued to have reliving, hyperarousal, and avoidance regarding his trauma with his military experienced.  The Veteran's diagnoses included non-combat PTSD.  In January and March 2013 individual therapy appointments, however, the Veteran's diagnoses included alcohol dependence, cocaine dependence, a mood disorder, and rule-out bipolar disorder, but did not include a PTSD diagnosis.   

In an August 2013 Social Security Administration (SSA) disability determination, the Veteran was found to have an affective disorder, anxiety-related disorder, and substance addiction disorder.  

The Veteran submitted an article by the National Institute of Mental Health (NIMH) in October 2013, asserting that PTSD develops after a terrifying ordeal that involved physical harm or the threat of physical harm, and that the person who developed PTSD could be the one who was harmed, the harm may have happened to a loved one, or the person may have witnessed a harmful event to a stranger or loved one.  

In the July 2016 Board hearing, the Veteran testified that he was seeing a psychiatrist and psychologist and was attending group therapy three times a week.  He stated that he was hospitalized in service in Korea because his wife had a hysterectomy and then left him and their daughter.  The Veteran asserted that after service he did not seek mental health treatment until 2010 because he "didn't want to have anything  to do with it."  

In March 2017, a VA psychologist reviewed the Veteran's claims file and opined that the Veteran's alcohol dependence, cocaine dependence, and unspecified anxiety/depressive disorder less likely than not had their origins during, or were in some way the result, of the Veteran's period of active military service.  The examiner also opined that there was insufficient evidence to support a PTSD diagnosis.  Although the Veteran had received treatment associated with a diagnosis of PTSD, the receipt of treatment is not a diagnostic criterion for PTSD.  In addition, empirical research showed that diagnostic judgment of mental health treatment providers could be unreliable; in other words, the fact that the Veteran received a diagnosis of PTSD does not in itself render the diagnosis valid.  The examiner noted that the Veteran was given a diagnosis of PTSD by a psychiatrist, but was not given such a diagnosis by his psychologist.  More specifically, in the November 2012 VA examination, the Veteran was not found to meet criterion A for a PTSD diagnosis (exposure to a traumatic event where the Veteran experienced or witnessed an event that involved actual or threatened death or serious injury, and the Veteran's response involved intense fear, helplessness, or horror).  The examiner asserted that the Veteran had a significant history of alcohol and substance use, and it was highly likely that the alcohol and substance use significantly impacted his behaviors, mood, and interpersonal relationships, and may have contributed to his currently-reported anxiety and depression.  He also had experienced significant stressors and consequences related to his substance use, including legal, financial, housing, relational, and occupational consequences that contributed to his emotional state.  The examiner also noted that although the Veteran's statements had been generally consistent, there were also some inconsistencies including the age of his daughter when his wife left and whether he was hospitalized in Korea (which was not supported by STRs).  Upon his discharge from service, the Veteran checked "no" to all mental health conditions.  The examiner concluded that the evidence was insufficient to demonstrate a linkage between the Veteran's active service and his current mental health condition.

The Board finds the VA examiners' opinions are probative.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The November 2012 opinion was rendered after reviewing the Veteran's claims file, which included all available STRs and medical records; soliciting a medical history from the Veteran; and conducting a physical examination of the Veteran, and the March 2017 opinion  was rendered after a thorough review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The November 2012 VA examiner used the PTSD criteria of the Diagnostic and Statistical Manual, 4th edition (DSM) to determine whether the Veteran met the criteria for a diagnosis of PTSD, and discussed the specific test results on which the conclusions were based.  In addition, March 2017 VA psychologist provided a detailed explanation and rationale for his conclusions and opinions.  

The probative value of the VA examiners' opinions outweigh the diagnosis of PTSD in the VA treatment records, as that diagnosis appears to have been based solely on the Veteran's self-reports.  The treatment records do not explain what clinical tests, if any, or other information was used to render such a diagnosis.  The VA examiners' opinions also outweigh any probative value of the NIMH article because the content of the article is not directly applicable to the Veteran's claim.  The Veteran has not claimed that he feared his wife would die due to the hysterectomy; rather, he asserts that he was traumatized by his wife leaving him and their daughter, and raising his daughter without his wife.  

In addition, the Veteran, as a lay person, can report symptoms of anxiety and depression, but his statements cannot be used to diagnose a psychiatric disorder, or to determine whether such diagnoses are related to service.  Unlike some disorders, the etiology of psychiatric disorders goes beyond a simple and immediately observable cause-and-effect relationship and would require medical knowledge to review and interpret various symptoms and clinical tests.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As such, the Board finds the Veteran's statements probative with regard to establishing his symptoms, but finds little probative value with regard to establishing service connection.

Finally, the Board notes that for claimed filed after October 31, 1990, direct service connection may not be granted for a disability that is the result of the veteran's abuse of alcohol or drugs.  See 38 C.F.R. §§ 3.1(m), 3.301(a); Allen (William F.) v. Principi, 237, F.3d. 1368 (Fed. Cir. 2001).  The Allen Court interpreted 38 U.S.C.A. § 1110  as precluding service connection for disability that results from primary alcohol abuse, which it defined as "arising during service from voluntary and willful drinking to excess."  Id.  at 1376.  In conjunction with 38 U.S.C.A. § 105, the Court concluded that Congress expressed a clear intent to preclude service connection for a primary alcohol abuse disability, and that primary abuse alcohol disability is included within section 105(a)'s and 1110's "express exclusion from compensation."  Id.  Accordingly, service connection on a direct basis for the Veteran's alcohol and cocaine dependence is denied.  See 38 C.F.R. § 3.1(m).

In sum, the weight of the evidence shows that any current acquired psychiatric disorder is not related to service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Bilateral Knees

The Veteran contends that he hurt his left knee in service doing over 40 paratrooper jumps, and that his right knee condition is due to the left knee.  He indicates that he has left knee Osgood-Schlatter disease and calcium build-up, which was diagnosed at Fort Bragg.  See the September 2010 statement; October 2011 statement.

After careful review, the Board finds that service connection a right knee disability is not warranted and service connection for a left knee disability is not warranted. 

STRs indicate that in a May 1975 service enlistment examination, the Veteran's lower extremities were found to be clinically normal.  In a January 1978 examination, the Veteran reported that he had a "trick" or locked knee; however, his lower extremities were again found to be clinically normal and he indicated that he was in good health.  The Veteran declined to have a separation examination in July 1981; however, a physician reviewed the Veteran's STRs and determined that a separation examination was not required.  In a September 1982 Army Reserves enlistment examination, the Veteran's lower extremities were again noted to be clinically normal, he reported being in good health, and he denied having a "trick" or locked knee.

Post-service VA treatment records indicate that in a July 2010 initial appointment, the Veteran reported having worsening stiffness and pain in his left knee.  X-rays showed mild osteoarthritis.  He was given ibuprofen, which he reported three weeks later did not improve the pain.  An MRI in October 2010 showed osteochondritis dissecans (a condition affecting a joint in which a fragment of cartilage and its underlying bone become detached from the articular surface).  X-rays of both knees taken in November 2010 showed mild narrowing of the medial joint spaces bilaterally.  

In February 2011, the Veteran reported having bilateral knee pain for the past few years.  He had a diagnosis of Osgood-Schlatter in the left knee as a child.

In a May 2011 VA examination, the examiner diagnosed left knee Osgood-Schlatter's disease and left knee mild DJD, and opined that the left knee conditions were less likely as not caused by or a result of the Veteran's military service.  The rationale was that there was no evidence in the STRs of any complaints of knee pain during service except for one mention on an annual physical with normal examination results, and no records to indicate that the Veteran was ever seen for knee pain prior to July 2010.  The examiner noted that pain from Osgood-Schlatter's nodule usually resolved after teenagers finished growth spurts, though up to 50 percent of individuals continued to have mild symptoms of knee stiffness and anterior pain as adults.  The examiner opined that the Veteran's symptoms could be residual from a condition he had a child (prior to military service), or age-related development of arthritis.  There was no indication that the knee condition started during military service, nor evidence of chronicity to establish that the condition started shortly after leaving military service and continued.

In a May 2012 VA examination, the Veteran was diagnosed with DJD of the bilateral knees, based on the November 2010 x-ray results.  The examiner indicated that the claimed right knee condition was less likely than not incurred or caused by the complaint of a trick knee on the 1978 in-service questionnaire.  The examiner noted that the 1978 examination results were clinically normal and there was no comment of a knee problem by the examining physician.  In addition, the Veteran denied having a "trick" or locked knee upon examination in September 1982 and was again noted to be clinically normal.  The next mention of right knee pain occurred in February 2011.  The examiner also opined that it was less likely as not that the claimed bilateral knee condition was incurred in or caused by being a paratrooper in the military because there was only one mention of knee pain (unknown side) during service, and there is no evidence to indicate that the Veteran was seen for knee pain prior to enrolling at VA in April 2006 and reenrolling in July 2010 (after not being seen for 4-5 years).  

In the July 2016 Board hearing, the Veteran testified that during his first deployment he was a paratrooper who jumped out of planes and helicopters.  He also had to run at least five miles every morning Monday through Friday, and he had a calcium build-up in his knee that was still there.  He stated that his knees began to hurt in service and the pain was getting worse as he was getting older.  

In sum, the Board finds that there is no basis on which to award service connection for a left knee or right knee disability.  The Veteran has made general assertions that his left knee diagnoses or both knee diagnoses are related to running and/or parachuting from planes during service.  The Board does not doubt the Veteran's sincerity, but cannot rely on his general assertion regarding the medical nexus of knee diagnoses because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of knee joint diagnoses.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, an opinion as to the etiology and onset of DJD and Osgood-Schlatter's disease fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran does not have the medical expertise and training to provide a medical opinion as to the cause of his knee diagnoses.  An opinion of etiology requires medical knowledge of the complexities of the musculoskeletal system, and involves objective clinical testing including interpretation of x-rays that the Veteran does not have the training to perform.  Accordingly, the Board does not find the Veteran's general assertions to be probative with regard to establishing the etiology of his knee diagnoses.

The Board finds the VA examiners' findings and opinions to be competent and credible, and as such, entitled to great probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The examiners' findings were based on a review of the Veteran's claims file, solicitation of history and symptomatology from the Veteran, and physical examination of the Veteran.  The examiners stated the rationales on which their opinions were based.  Moreover, there is no competent and credible medical opinion to contradict the conclusions of the VA examiners.  As such, there is no competent medical evidence to establish a nexus between the Veteran's knee diagnoses and his active military service. 

As the Veteran has diagnoses of arthritis, which is one of the listed chronic diseases, the Board carefully considered whether service connection is warranted under 38 C.F.R. § 3.303(b) or on a presumptive basis.  As explained by the Court in Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013), there are two ways to establish service connection for a chronic disease.  In this case, there is no evidence that Veteran was diagnosed with arthritis during service.  As such, it cannot be said that the chronic disease (arthritis) was established and not subject to legitimate question during service.  Furthermore, there is no evidence reflecting arthritis to a compensable degree in either knee within one year of the Veteran's separation from service.  Rather, as noted above, the first complaint was in 2010.  Accordingly, in order to establish service connection the Veteran must demonstrate a continuity of symptomatology.

The Veteran has indicated that he had pain in his knees since service.  The Veteran is competent to report the presence of symptoms and frequency of treatment.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board does not find the report of continuous symptoms to be credible because, as noted above, there is a gap of nearly 30 years between the Veteran's discharge from service and the first treatment for either of his knees.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  As outlined above, the Veteran denied any history of knee problems at his separation from service and examination at that time described the lower extremities as normal.  Furthermore, in a February 2011 VA treatment record, the Veteran reported having knee pain for only the "past few years."

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a left knee disability and a right knee disability.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder is denied.

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.


REMAND

Unfortunately, another remand is required on the issues of service connection for right and left shoulder disabilities.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

As discussed by the Board in its previous remand, a veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted when examined, accepted, and enrolled for service, or when clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.  The burden is on the Government to rebut the presumption of sound condition upon induction by clear and unmistakable evidence showing that the disorder existed prior to service and was not aggravated by service.  See VAOPGCPREC 3-2003 (holding in part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C. § 1111  to the extent it states that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

In August 2016, the Board remanded the right shoulder claim to obtain an addendum medical opinion on the nature and etiology of any right shoulder diagnosis.  A VA examiner was to opine on whether it was clear and unmistakable (undebatable) that the Veteran entered service with a right shoulder disability, and if so, whether it was clear and unmistakable that the right shoulder disability was not aggravated during service.  If the examiner was unable to find clear and unmistakable evidence supporting a pre-existing condition that was not aggravated during service, then examiner was opine on whether it is at least as likely as not (50 percent or greater probability) that any right shoulder disability had its clinical onset during the Veteran's service or is otherwise related to service.  

In March 2017, a VA physician reviewed the Veteran's claims file and opined that it was at least as likely as not that there was clear and unmistakable evidence that the Veteran entered military service with a right shoulder disability, which was not permanently increased by military service.  In other words, although the opinion used the words "clear and unmistakable," the examiner's opinion was actually phrased in terms of an equipoise standard (i.e. at least as likely as not) rather than a clear and unmistakable standard.  

The Board therefore finds that there was not substantial compliance with the remand directives and remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

With regard to the left shoulder disability claim, the Veteran claims the left shoulder disability is due to the right shoulder disability.  As such the left shoulder disability claim must be deferred pending resolution of the right shoulder disability claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the VA examiner who March 2017 VA right shoulder medical opinion (or a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

The claims folder, including a copy of this REMAND, must be made available to and reviewed by the examiner.  All indicated studies, tests, and evaluations deemed necessary should be performed.  The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

The examiner should provide an opinion on: 

a)	Whether it is clear and unmistakable, or undebatable, that the Veteran entered service with a right shoulder disability.  

If the examiner makes such a finding, he or she is asked to point to the evidence in the file that led to this conclusion.  

b)	If a right shoulder disability pre-existed service, then the examiner is asked to provide an opinion on whether it is also clear and unmistakable that the disability was NOT aggravated (that is, did not undergo a permanent increase in severity ) during service.

c)	If, and only if, the examiner is unable to find clear and unmistakable evidence supporting a pre-existing condition that was NOT aggravated during service, the examiner should then provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that any current right shoulder disability had its clinical onset during the Veteran's period of active service or is related to incident, injury, or event in active service.  

2.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


